Order, Supreme Court, New York County (Jeffrey K. Oing, J.), entered April 23, 2013, which, inter alia, denied the petition to permanently stay arbitration, unanimously affirmed, with costs.
Petitioners failed to raise an issue of fact to justify a stay of the arbitration provided for in the parties’ Commission Agreement (see Matter of Commercial Union Ins. Cos. [Pouncy], 120 AD2d 382 [1st Dept 1986]). Indeed, the petition is predicated solely on the fact that petitioners are not signatories to the agreement. By its own terms, the agreement is binding upon the signatory, Windpost Apparel Group, LLC “and all of its parents, subsidiaries, affiliates and divisions.” The evidence of petitioners’ relationship with Windpost supports the determination dismissing the petition. Concur — Sweeny, J.P., Moskowitz, Renwick, DeGrasse and Gische, JJ.